Haymond, Judge,
dissenting:
As I disagree with the conclusion reached by the majority of the Court I dissent from its decision in this proceeding.
The single issue in this case is not whether the petitioner was lawfully retired on pension but whether the petitioner, a former police officer of the defendant, the City of Parkersburg, who, being more than fifty years of age and having served continuously for more than twenty years, had been retired by the city for reasons of economy, under the first paragraph of Section 13, Chapter 57, Acts of the Legislature, 1937, Regular Session, is entitled to and may require reinstatement to the position formerly held by him, under the second paragraph of Section 13, when the police department is increased to the same numerical strength which existed before its reduction for reasons of economy. The majority of the Court by creating and deciding a different issue and by reading Section 13, Chapter 57, Acts of the Legislature, 1937, Regular Session, and Section 20, Article 6, Chapter 8, Code, 1931, as amended and reenacted by Section 20, Article 6, Chapter 69, Acts of the Legislature, 1935, Regular Session, and Section 20, Article 6, Chapter 93, Acts of the Legislature, 1945, Regular Session, in pari materia, by changing the word “sufficient” to “insufficient ” in the second paragraph of Section 13, and by proceeding to interpret those statutory' provisions, reaches the wholly unwarranted conclusion that the petitioner, because he is not sixty five years of age or has not voluntarily applied in writing for retirement on pension, under Section 20, Article 6, Chapter 8, Code, 1931, as so amended, may, in a proceeding in mandamus, require the municipality and its civil service commission to reinstate him to his former position as a member of the police department of the municipality. In my judg*13ment the holding of the majority is clearly erroneous in that it decides a question not raised by the pleadings, emasculates the plain provision of the first paragraph of Section 13, and defeats the purpose for which it was enacted.
The action of the majority in substituting the word “insufficient” for the word “sufficient”, placed in the section by the Legislature, is not necessary in the decision of this case and, in my judgment, is wholly unwarranted. The second paragraph of the section deals with the suspension of policemen and does not apply to their retirement which is provided for by the first paragraph of the section. The petitioner was not suspended but was retired on pension under that paragraph, and in his petition he does not charge that he was suspended or challenge the validity of the action of the municipality in placing him on retirement. His sole complaint in this proceeding is that the defendants refuse to restore him to his former position as a member of the municipal police department. Though statutes which deal' with the same subject should be read together, it is entirely unnecessary to do so as to Section 13, Chapter 57, Acts of the Legislature, 1937, Regular Session, and Section 20, Article 6, Chapter 8, Code, 1931, as amended, to decide the real question involved in this proceeding. But even if the foregoing statutory provisions should be read and considered together the provisions of the first paragraph and the second paragraph of Section 13, being clear and free from ambiguity, are not subject to judicial interpretation. By interpreting the provisions of the second paragraph of the section which, as already pointed out, are not open to judicial interpretation, and by substituting the word “insufficient” for the word “sufficient” the majority amends and rewrites that part of the section. If the statute is to be so amended or rewritten that function should be performed by the Legislature and not by the courts. 17 M. J., Statutes, Section 33.
It is significant that nowhere in Section 13, Chapter 57, Acts of the Legislature, 1937, Regular Session, or in *14Section 20, Article 6, Chapter 8, Code, 1931, as amended, is there any provision which applies to the reinstatement of a policeman who is eligible for retirement and who, for reasons of economy, has been retired on pension or permits him to be reinstated to his former position as a paid member of the police department of a municipality. The provisions of Section 13 which govern the matter of reinstatement relate to a policeman who has been suspended and not to a policeman who has been retired. By erroneously applying the statutory provisions which deal with a policeman who has been suspended, instead of retired, to the petitioner, who was retired and not suspended, the majority treats him as a member of a municipal police department who had been suspended instead of retired and actually decides a question which is not even presented by the pleadings in this proceeding.
As already pointed out, the provisions of the first paragraph of Section 13, quoted in the majority opinion, and which deal with a paid policeman eligible for retirement under the terms of a pension fund act who, for reasons of economy, has been retired on pension, are clear and free from.ambiguity, are not subject to judicial interpretation, and should not be interpreted but instead should be applied and enforced by the courts. When a statute is clear and unambiguous and the legislative intent is plain the statute should not be interpreted by the courts. Douglass v. Koontz, 137 W. Va. 345, 71 S. E. 2d 319; State v. Epperly, 135 W. Va. 877, 65 S. E. 2d 488; Hereford v. Meek, 132 W. Va. 373, 52 S. E. 2d 740; State ex rel. Department of Unemployment Compensation v. Continental Casualty Company, 130 W. Va. 147, 42 S. E. 2d 820; State ex rel. McLaughlin v. Morris, 128 W. Va. 456, 37 S. E. 2d 85; State v. Patachas, 96 W. Va. 203, 122 S. E. 545; Kelley and Moyers v. Bowman, 68 W. Va. 49, 69 S. E. 456. If a statute is free from ambiguity the duty of the court is not to construe but to apply the statute and, in so doing, the words of the statute should be given their ordinary acceptation *15and significance and the meaning commonly attributed to them. Douglass v. Koontz, 137 W. Va. 345, 71 S. E. 2d 319; Wilson v. Hits, 136 W. Va. 59, 65 S. E. 2d 717; State v. Epperly, 135 W. Va. 817, 65 S. E. 2d 488; State ex rel. Department of Unemployment Compensation v. Continental Casualty Company, 130 W. Va. 147, 42 S. E. 2d 820; Barnhart v. State Compensation Commissioner, 128 W. Va. 29, 35 S. E. 2d 686; Miners in General Group v. Hix, 123 W. Va. 637, 17 S. E. 2d 810; State v. Conley, 118 W. Va. 508, 190 S. E. 908; Pettry v. State Compensation Commissioner, 111 W. Va. 409, 163 S. E. 16; Blumberg v. Snyder, 90 W. Va. 145, 110 S. E. 544; 50 Am. Jur., Statutes, Section 238. In Lewis’ Sutherland Statutory Construction, Second Edition, Vol., II, Section 367, the text uses this quotation from Swartz v. Siegel, 117 Fed. 13, 54 CCA 399: “There is no safer or better settled canon of interpretation than that when language is clear and unambiguous it must be held to mean what it plainly expresses.”
As the provision of the first paragraph of Section 13, Chapter 57, Acts of the Legislature, 1937, Regular Session, is clear and unambiguous, it is not subject to judicial interpretation, and it should not have been interpreted by the Court. But even if the provision were ambiguous or uncertain, and, in consequence, subject to judicial interpretation, the interpretation placed upon it by the majority in considering it together with the provisions of the second paragraph of the section and the provisions of Section 20, Article 6, Chapter 8, Code, 1931, as amended, is entirely unjustified. By holding that under the provisions of Section 13, Chapter - 57, Acts of the Legislature, 1937, Regular Session, and Section 20, Article 6, Chapter 8, Code, 1931, as amended, a paid member of a police or fire department, who has reached the age of-fifty years and who has been engaged in continuous service for twenty years or more in such department can not be compelled to retire, for economic reasons or other reasons, unless he is sixty five years of age, or physically or mentally unable to perform his *16duties, the majority disregards the plain terms of the first paragraph of Section 13, renders it meaningless and ineffective and, in effect strikes it, in the form in which it was written and enacted, from the statute, in contravention of a fundamental rule of statutory construction. As so construed, a city may not for reasons of economy or other reasons retire a paid member of its police department who is eligible for retirement on pension but is not sixty five years of age or physically or mentally unable to perform his duties, although the plain language of the provision imposes no such limitation and conveys no such meaning. Such construction prevents a municipality from retiring for reasons of economy a policeman, under sixty five years of age, eligible for retirement even though its financial condition requires a reduction in the number of its policemen unless he voluntarily requests retirement and renders the applicable provision of the statute meaningless and of no force or effect.
A cardinal rule of statutory construction is that significance and effect must, if possible, be given to every section, clause, word or part of the statute. State v. Jackson, 120 W. Va. 521, 199 S. E. 876; Wilson V. Hix, 136 W. Va. 59, 65 S. E. 2d 717; State ex rel. Watson v. Rodgers, 129 W. Va. 174, 39 S. E. 2d 268; Long Flame Coal Company v. State Compensation Commissioner, 111 W. Va. 409, 163 S. E. 16; Vinson v. County Court of Wayne County, 94 W. Va. 591, 119 S. E. 808; State ex rel. Churchman v. Hall, 86 W. Va. 1, 102 S. E. 694; State ex rel. Herald v. Surber, 83 W. Va. 785, 99 S. E. 187; State v. Harden, 62 W. Va. 313, 58 S. E. 715, 60 S. E. 394; Building and Loan Association v. Sohn, 54 W. Va. 101, 46 S. E. 222. In 17 M. J., Statutes, Section 42, the text contains these statements: “In the interpretation of a statute, effect shall be given, if possible, to every section, clause, word or part of the .statute. Under the usual and elementary rules of construction, the language of a statute must be construed so as to give that language some meaning where it is possible to do so, without doing violence to the clear intent and purpose *17of the enactment. It is one of the fundamental rules of construction' of statutes that the intention of the legislature is to be gathered from a view of the whole ánd every part of the statute taken and compared together, giving to every word and every part of the statute, if possible, its due effect and meaning, and to the words used their ordinary and popular meaning, unless it plainly appears that they were used in some other sense. If the intention of the legislature can be thus discovered, it is not permissible to add to or subtract from the words used in the statute. Every part of an act is presumed to be of some effect and is not to be treated as meaningless unless absolutely necessary. * * *. Courts are justified in rejecting any part of a statute as unnecessary and irrelevant only as the last resort when it has been found impossible to give effect to all the language used and reach a rational conclusion. * *
Though statutes which deal with the same subject should be read and considered together, such statutes, when clear and free from ambiguity, are not open to judicial interpretation. In 50 Am. Jur., Statutes, Section 348, the text is in these words: “Moreover, as in the case of all other rules of statutory construction, the necessity of applying the rule as to the construction of statutes in pari materia exists only where the terms of the statute to be construed are ambiguous, or its significance doubtful. Statutes in pari materia may not be resorted to to control the clear language of the statute under consideration.” See also 59 C. J., Statutes, Paragraph 620 (2) (a), page 1050, and Paragraph 619, d, (1), page 1041. In State v. Epperly, 135 W. Va. 877, 65 S. E. 2d 488, this Court said in point 1 of the syllabus: “The rule that statutes which relate to the same subject should be read and construed together is a rule of statutory construction and does not apply to a statutory provision which is clear and unambiguous.” The action of the majority in construing instead of applying the plain provision of the first paragraph of Section 13, and in placing on it a strained, distorted and unreasonable con*18struction, is contrary to the holding of this Court in the Epperly case and completely disregards the well recognized principle, adhered to in many prior decisions, that plain provisions of an unambiguous statute will not be construed but will be applied and enforced by the courts.
The majority seeks to justify its action, in construing the first paragraph of the section in the manner indicated, on the ground that Section 20 of Chapter 57, Acts of the Legislature, 1937, Regular Session, declares that the act was intended to furnish a complete and exclusive system for appointment, promotion, reduction, removal and reinstatement of all officers, policemen or other employees of police departments whose members are paid in municipalities subject to the act, and that Section 1 of the act provides that no persons subject to it, except the chief of police, shall be appointed, reinstated, promoted, or discharged as a paid member of any municipal police department in any manner or by any means other than as prescribed by the act. If it be conceded, as it is, that the provisions of Sections 1 and 20 of the act mean what they say, those provisions do not justify or sustain the position of the majority, for the clear and simple reason that the petitioner was retired on pension for reasons of economy as expressly authorized and provided by the first paragraph of Section 13 of the act. In holding that the petitioner was not properly retired on pension because, not being sixty five years of age, he did not in writing voluntarily request that he be so retired, the majority puts him in a different position from that in which he has placed himself for, as already pointed out, he states in his petition for the writ, as amended, that he was retired on pension for reasons of economy. His complaint is, not that he was so retired, but that, having been so retired, he should be reinstated to membership in the police department when it was restored to the same numerical strength possessed by it before it was reduced by his retirement. The effort of the majority in this respect is greater than that of the *19petitioner himself and goes beyond any claim which he asserts. It gives him a status different from the status which he himself assumes in this proceeding. Though he admits that he was retired and on that basis seeks relief by way of reinstatement to the position from which he was retired, the majority says that he was not, and could not be, so retired because, not being sixty five years of age or physically or mentally unable to perform his duties, he did not voluntarily request retirement.
Notwithstanding the plain provisions of the first paragraph of Section 13, Chapter 57, Acts of the Legislature, 1937, Regular Session, which, if they mean anything, mean that a municipality, by its proper authorities, may retire, for reasons of economy, an eligible member of its police department, on pension without his consent, and despite the absence of any provision in that section or elsewhere which requires the consent of an eligible policeman to such retirement or permits the reinstatement of a policeman so retired, the majority, in denying the right of the municipality to retire such policeman for reasons of economy without his consent advances the argument that in any particular case compulsory retirement may not be justified by the economic condition of the municipality, and in such instance, the person so retired may be unable to make the necessary expensive investigation of the real financial situation to controvert a finding that the police department was reduced in number for reasons of economy and that in that way “a loophole in the civil service act” would be created "which would destroy its efficacy and take from the members of paid police and fire departments the security extended to them by the statute itself.” This argument is obviously unsound and utterly unpersuasive.' It means, in effect, that if a charge is made against a person involving a condition which he can not defend or controvert without difficulty or inconvenience, the charge, regardless of its justice, can not, as a matter of law, be made or prosecuted. This to me is a strange and heretofore *20unknown legal proposition and I can not subscribe to the theory of its existence or operation in any case.
Instead of affecting the security provided for policemen and firemen by the civil service statute, the exercise of the right conferred upon the authorities of a municipality by the first paragraph of Section 13 to retire an eligible policeman on pension without his consent for reasons of economy merely prevents, as the Legislature clearly intended it to do, the intolerable situation in which a municipality is required to keep and retain in its police department members in excess of the number which, because of its financial condition at any particular time, it can reasonably afford to continue in its employment. By denying a municipality the right to exercise that authority without the consent of the policeman which it seeks to retire for reasons of economy, the majority places a limit on its exercise not imposed by the statute and obviously not intended by the Legislature, subordinates the economic interest of the municipality to the interest of its employee, and defeats the purpose for which the first paragraph of Section 13 was enacted. I am unwilling to sanction or approve the accomplishment of that result by any process of judicial interpretation of an unambiguous legislative enactment.
As the statutory provision construed by the majority, being clear and free from ambiguity, is not open to judicial interpretation, as the issue decided relating to the “eligibility” of the petitioner for retirement is not presented by the pleadings, and as the construction adopted by the majority is entirely unnecessary and wholly unjustified, defeats the purpose for which the first paragraph of Section 13, Chapter 57, Acts of the Legislature, 1937, Regular Session, was enacted and, in effect, eliminates that provision as written from the act, I would reverse the judgment of the Circuit Court, refuse the writ, and dismiss this proceeding at the cost of the petitioner.
I am authorized to state that Judge Lovins concurs in the views expressed in this dissent.